CARDAMONE, Circuit Judge,
dissenting:
I dissent respectfully because Washington’s complaint fails to allege that he suffered any damage resulting from the isolated interference with his mail or that defendants have continued to intercept his mail. Morgan v. Montayne, 516 F.2d 1367, 1370-72 (2d Cir.1975), cert. denied, 424 U.S. 973, 96 S.Ct. 1476, 47 L.Ed.2d 743 (1976). A single interference or, in this case, delaying delivery of a prisoner’s mail service does not raise a question of constitutional dimension. Id. Further, there are no allegations in the complaint that Washington’s mail was censored or not ultimately delivered or that he was denied access to the courts. I cannot agree with the majority that the affidavit annexed to Washington’s responding papers can be read to claim that routing of his mail to the security office of the correctional facility, two years after the initial interception, was part of an ongoing practice of defendants or that he suffered any damage. Absent proof of damages, a single violation of a prisoner’s mail rights does not state a claim cognizable under 42 U.S.C. § 1983.
Together with defendants’ motion to dismiss Washington’s complaint for failure to state a claim upon which relief can be granted, an Assistant Attorney General filed an affidavit in support stating that based upon a letter which had been intercepted by the administration of the Attica facility, Deputy Superintendent James made a determination that a package addressed to Washington might contain explosives. Personnel from the Bureau of Criminal Investigation of the New York State Police arrived at Attica to assist in the investigation. Clearly defendants provided direct evidence that the requirements of Directive #4421 Part 111(A)(1) were complied with, and therefore the district *1141court’s finding that “This directive clearly applies to the bomb threat scenario in the instant case, thereby excusing defendants’ actions,” is not clearly erroneous. The May 24, 1984 interception arguably was an isolated instance and there are no allegations that it was conducted in accordance with official policy. Federal courts should carefully refrain from interfering in the administration of state prisons and not undertake to direct those officials in how mail procedures should be handled, without an indication that delays in outgoing prisoner mail resulted in actual denial of access to federal courts. Pickett v. Schaefer, 508 F.Supp. 27, 28 (S.D.N.Y.1980) (emphasis added).